Title: To George Washington from Thomas Johnson, 16 November 1787
From: Johnson, Thomas
To: Washington, George



Sir
Annapolis 16 November 1787.

I happen to be one of a Committee to report on the petition of Mr John Fitch of Pennsylvania for an exclusive Privilege in this State, similar to what he has obtaind in Virginia and several others, to propel vessells through the water by the Force of Steam Engines—I have found a Necessity to mention to the Committee a Conversation I had with Mr Rumsay in the Month of October, I think, in 1785 on the principle he expected to effect his boat Navigation when he told me that he was to gain his first power by Steam—It was so different from what I conjectured and had been led some how to beleive that I remarked he had treated you with indelicacy by exhibiting his Model and Experiment before you on a false principle and obtaining your Certificate he told me that although he exhibited on a different

principle to prevent his being traced he mentioned and explained to you alone that he relied on the Force of Steam to gain his first power[.] I remarked that it was well he did since there might be no other way of protecting his exclusive Right but by recurring to you—In the present Situation of the Committee and with the strongest Desire to do Justice between Mr Rumsay and Mr Fitch the Committee request, if that is consistent with your Situation, that you will be pleased to inform me by a Line whether Mr Rumsay disclosed to you any Idea of gaining his first power by Steam as he asserted to me or not. I am sir, with great Respect Your most obedient & most humble Servant

Th. Johnson

